Citation Nr: 0920041	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from May 1966 to February 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Waco, Texas, which denied service connection for 
hypertension secondary to diabetes mellitus, type 2. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  After a thorough review of the claims 
folder, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

In the June 2005 VA examination of the appellant's 
hypertension, the examiner noted that its purpose was to 
determine whether the hypertension warranted an increased 
rating, rather than whether it was caused or aggravated by 
the appellant's service-connected diabetes.  Consequently, 
while the examiner analyzed the severity of the condition, he 
did not directly address the issue at hand, namely whether 
the hypertension was caused or aggravated by the appellant's 
diabetes.  In a separate examination performed to determine 
whether the appellant's diabetes warranted an increased 
rating, the examiner noted that the hypertension was 
diagnosed prior to the appellant's diabetes.  This conclusion 
appears to be based on the appellant's having apparently told 
the examiner that he had been a diabetic since his mid 
forties, and had suffered from hypertension since age forty.  
However, the medical records on file indicate that the 
appellant was not diagnosed with diabetes until the year 
2000, when he was fifty two, as the examiner noted in the 
April 2006 VA examination.  The earliest record on file 
reflecting the appellant's hypertension is dated in August 
2001.  Thus, it seems the appellant's hypertension was 
diagnosed after the appellant's diabetes.  As such, this case 
must be remanded for a new VA examination to determine the 
etiology of the appellant's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an 
appropriate VA examination to determine 
whether the appellant's hypertension was 
caused or aggravated by the appellant's 
diabetes mellitus, type 2.  

The examiner should consider the order in 
which the appellant's diabetes and 
hypertension were diagnosed based on the 
evidence of record, if such a chronology 
is helpful in determining the etiological 
relationship between these two conditions.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%); 
"at least as likely as not" (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished an 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




